         Case 3:21-cv-00186-E Document 1 Filed 01/28/21               Page 1 of 5 PageID 1



                                  IN THE UNITED STATES DISTRICT COURT
                                  FOR THE NORTHERN DISTRICT OF TEXAS
                                            DALLAS DIVISION

DORMA GIPSON,                                     §
     Plaintiff,                                   §
                                                  §
v.                                                §           CIVIL ACTION NO. 3:21-cv-00186
                                                  §
THE KROGERS CO. AKA                               §
KROGER TEXAS L.P.                                 §
      Defendant                                   §                   JURY DEMANDED

                                    DEFENDANT’S NOTICE OF REMOVAL

          Pursuant to 28 U.S.C. §§ 1441 and 1446, Kroger Texas L.P. (erroneously named “The

Krogers Co. aka Kroger Texas, L.P.”), Defendant in the cause styled “Dorma Gipson v. The

Krogers Co. aka Kroger Texas L.P.” originally pending as Cause No. DC-20-19299 in the 134th

Judicial District Court of Dallas County, Texas, files this Notice of Removal of the cause to the

United States District Court for the Northern District of Texas, Dallas Division.

                                                   I.
                                          BASIS FOR REMOVAL

          The basis of the removal of this action is diversity jurisdiction under 28 U.S.C. § 1332. In

particular, diversity jurisdiction exists in this case because there is complete diversity of

citizenship between the parties, Defendant is not a citizen of the State of Texas, and the

amount in controversy exceeds $75,000.00, exclusive of interest and costs.1




     1    See 28 U.S.C. § 1332 (2012).



                                                  -1-
     Case 3:21-cv-00186-E Document 1 Filed 01/28/21                 Page 2 of 5 PageID 2



                                                II.
                                     DIVERSITY JURISDICTION

       Plaintiff, at the time of the initial filing of this action and at the current time of the

removal of this action, was and is a citizen, resident, and domicile of the State of Texas.

       At all relevant times, Kroger Texas L.P. owned, occupied, possessed, operated,

managed, and controlled the premises at issue. Kroger Texas L.P., at the time of the initial filing

of this action and at the time of the removal of this action, was and is a limited partnership

formed under the laws of Ohio. The general partner of Kroger Texas L.P. is KRGP Inc., an Ohio

corporation with its principal place of business in Ohio. The only limited partner is KRLP Inc., an

Ohio corporation with its principal place of business in Ohio. Neither KRGP Inc. nor KRLP Inc.,

the only two partners of Kroger Texas L.P., has ever been a resident of, incorporated in, or had

its principal place of business in the State of Texas.

                                               III.
                                      FACTUAL BACKGROUND

       Plaintiff claims that, on or about January 5, 2019, as she entered the Kroger store, the

sliding entrance door malfunctioned and slammed into her body, causing her injury. Plaintiff

filed her First Amended Original Petition on January 5, 2021, in the 134th Judicial District Court

of Dallas County, Texas, alleging premise liability and negligence causes of action against

Defendant. (Plaintiff filed her Original Petition on December 31, 2020 but did not serve Plaintiff

until after she had amended her petition.)

                                            IV.
                                 THE AMOUNT IN CONTROVERSY

       Plaintiff judicially admits in her First Amended Original Petition that she seeks actual

damages exceeding $75,000. Specifically, Plaintiff seeks recovery for past and future medical


                                                 -2-
        Case 3:21-cv-00186-E Document 1 Filed 01/28/21                            Page 3 of 5 PageID 3



expenses and past and future physical pain; she seeks “[a]ctual damages against Defendant for

$500,000,” along with interest and court costs.2 The amount in controversy thus exceeds

$75,000.00, exclusive of interest and costs, and this case is removable.3

                                                     V.
                                               REMOVAL IS TIMELY

         This removal is timely because it is filed “within thirty days after receipt, through service

or otherwise, of a copy of an amended pleading, motion, order or other paper from which it

may first be ascertained the case is one which is or has just become removable.”4 Defendant

first became aware this case was removable on or about January 12, 2021, when Defendant

was served with “First Amended Plaintiff’s Original Petition.” Accordingly, this removal is timely

because it is made within thirty days after the receipt by Defendant of the document that first

demonstrated the case was removable. Moreover, less than one year has passed since the

commencement of the action in state court on December 31, 2020.5

                                                          VI.
                                                        VENUE

         Venue is proper in this district under 28 U.S.C. § 1441(a) because this district and

division embrace the county in which the removed action has been pending.




    2
         “First Amended Plaintiff’s Original Petition” (Exhibit 3) at p. 4 (¶ 13 and ¶15.a).
    3   See S.W.S. Erectors, Inc. v. Infax, Inc., 72 F.3d 489, 492 (5th Cir. 1996); see also Laughlin v. Kmart Corp., 50
S.W.3d 871, 873 (10th Cir. 1995) (amount in controversy is ordinarily determined by allegations in complaint).
    4    28 U.S.C. § 1446(b).
    5    See id.



                                                          -3-
     Case 3:21-cv-00186-E Document 1 Filed 01/28/21                 Page 4 of 5 PageID 4



                                           VII.
                                 PROCEDURAL REQUIREMENTS

       Defendant filed with the Clerk of the 134th Judicial District Court of Dallas County, Texas

a Notice of Filing Notice of Removal to Federal Court simultaneously with the filing of this

Notice of Removal.

       Pursuant to Local Rule 81.1, the following documents are attached hereto for the

Court’s reference:

       (1)     State court docket sheet (as of January 28, 2021);

       (2)     Plaintiff's Original Petition (filed December 31, 2021);

       (3)     First Amended Plaintiff's Original Petition (filed January 5, 2021) with Service of

               Citation; and

       (4)     Defendant’s Original Answer (filed January 28, 2021).

       Also, in compliance with Local Rule 81.1, Defendant has filed the following documents

with the Notice:

               •      Civil Cover Sheet

               •      Supplemental Civil Cover Sheet

               •      Certificate of Interested Persons

       WHEREFORE, PREMISES CONSIDERED, Defendant respectfully prays that this case be

removed to the United States District Court for the Northern District of Texas, Dallas Division.




                                               -4-
     Case 3:21-cv-00186-E Document 1 Filed 01/28/21          Page 5 of 5 PageID 5



                                         Respectfully submitted,
                                          /s/ Jack Ormond
                                         B. Kyle Briscoe
                                         Attorney-in-charge
                                         State Bar No. 24069421
                                         kbriscoe@peavlerbriscoe.com
                                         Jack Ormond
                                         State Bar No. 24037217
                                         jormond@peavlerbriscoe.com
                                         PEAVLER|BRISCOE
                                         2215 Westgate Plaza
                                         Grapevine, Texas 76051
                                         214-999-0550 (telephone)
                                         214-999-0551 (fax)
                                         ATTORNEYS FOR DEFENDANT



                                 CERTIFICATE OF SERVICE

       I certify that this document was served on counsel of record in accordance with the
Federal Rules of Civil Procedure using the Court’s ECF system and/or via e-service (of
Defendant’s state-court notice) on January 28, 2021.

                                         /s/ Jack Ormond
                                         Jack Ormond




                                           -5-
